Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/24/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

[AltContent: textbox (Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ozawa (U.S. Pub. No. 20170164287, hereinafter Ozawa) in view of Moriya (U.S. Pub. No. 20170339548, hereinafter Moriya).)]
Regarding Claim 1, Ozawa teaches “An electronic apparatus comprising: a wireless communication unit wirelessly communicating via an external access point;
	Ozawa provides a wireless communication device that may be a printer (para. 0037) and may communicate with an external access point (para. 0012).
and a processing unit operating in one of a plurality of operation modes including a first operation mode and a second operation mode having lower power consumption than the first operation mode, the processing unit controlling the wireless communication unit, 
Ozawa provides a processor for a wireless communication unit (Fig.1. Element 20 and 21) able to execute a first power saving mode and a second power saving mode where the first power saving mode has a lower power consumption (para. 0010) than the second power saving mode.
Ozawa does not explicitly teach “wherein the processing unit executes first scan processing as scan processing for the access point when the operation mode is the first operation mode, and executes second scan processing in which a scanning target is limited compared with the first scan processing, when the operation mode is the second operation mode.”
However, in a similar endeavor, Moriya teaches “wherein the processing unit executes first scan processing as scan processing for the access point when the operation mode is the first operation mode, and executes second scan processing in which a scanning target is limited compared with the first scan processing, when the operation mode is the second operation mode.”
Moriya provides a scanning process (first scanning process) scanning Channels 1 to 13 part of a 2.4 GHz frequency band in a first mode (first operation mode). A different scanning process (second scan processing) for Channels 36-140 of a 5 GHz frequency band in a second mode (second operation mode) (para. 0099).
It would be a prima facie case of obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ozawa with the teachings of Moriya in order to provide an electronic device capable of scanning for different APs in a network based on certain search conditions. Doing so would allow for an improvement in searching for access points and reduce packet loss as suggested by Moriya (para. 0148).
Regarding Claim 8, Ozawa teaches “A communication control method for an electronic apparatus that operates in one of a plurality of operation modes including a first operation mode and a second operation mode having lower power consumption than the first operation mode 36SE-US215136 and that wirelessly communicates with an external access point, the communication control method comprising: executing first scan processing as scan processing for the access point when the operation mode is the first operation mode; and executing second scan processing in which a scanning target is limited compared with the first scan processing, when the operation mode is the second operation mode.”
Claim 8 recites essentially the same limitations as Claim 1 but in the form of a method and is rejected by the same teachings.
[AltContent: textbox (Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ozawa in view of Moriya and in further view of Kim (U.S. Pub. No. 20200196358, hereinafter Kim).)]
	Regarding Claim 2, Kim teaches “The electronic apparatus according to claim 1, wherein the second scan processing is processing in which at least one limitation of a first limitation that limits a scanning target SSID (service set identifier) to an SSID with connection history, 
	Kim teaches the ability for an electronic device (electronic apparatus) to scan for APs and compare it to a list of scanned APs indicating a connection history (para. 0007—0008).
a second limitation that limits a scanning target channel to a predetermined channel, and a third limitation that limits a number of scanning target SSIDs to a predetermined threshold or less, is placed on the first scan 34SE-US215136 processing.”
 Kim does provide the option to select a candidate AP (target SSID) based on a wireless communication quality level compared against a threshold (predetermined threshold) but does not explicitly teach for predetermined channels. However, Moriya provides a scanning process bounded by being able to scan for APs (SSID) from Channels 1 to 13 part of a 2.4 GHz frequency band (predetermined channel(s)) and can provide a larger range of channels in conjunction with the ability to scan for on Channels 36-140 on a 5 GHz frequency band (predetermined threshold) (para. 0099).
It would be a prima facie case of obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ozawa in view of Moriya with the teachings of Kim in order to provide an electronic device capable of scanning for different APs in a network based on certain conditions. Doing so would allow for an improvement in wireless communication quality and reducing the amount of data transmission as suggested by Kim (para. 0194).
[AltContent: textbox (Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ozawa in view of Moriya and in further view of Hashemi (U.S. Pub. No. 20200229067, hereinafter Hashemi).)]
	Regarding Claim 3, Ozawa teaches “The electronic apparatus according to claim 1, wherein the plurality of operation modes include a third operation mode having lower power consumption than the first operation mode and higher power consumption than the second operation mode, and the processing unit executes third scan processing with a different content of limitation on the scanning target from both the first scan processing and the second scan processing, when the operation mode is the third operation mode.”
	Ozawa provides a second power saving mode (third operation mode) that has higher power consumption than a first power saving mode (para. 0010) but less than a third mode that has higher power consumption than the second power saving mode (para. 0079).
	Ozawa does not explicitly teach “and the processing unit executes third scan processing with a different content of limitation on the scanning target from both the first scan processing and the second scan processing, when the operation mode is the third operation mode.”
	However, in a similar endeavor, Hashemi teaches “and the processing unit executes third scan processing with a different content of limitation on the scanning target from both the first scan processing and the second scan processing, when the operation mode is the third operation mode.”
	Hashemi provides a scan processing method in either an active or passive mode (third scan processing) with specific conditions that can be designated (different content of limitation) for SSIDs (scanning target) that are differentiated by conditions such as looking for a specific SSID, a list of SSIDS, or all discovered SSIDS (limitation…first scan processing and second scan processing) (para. 0142).
It would be a prima facie case of obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ozawa with the teachings of Hashemi in order to provide a printer with routing capabilities to access points based on specific conditions set upon the search capability. Doing so would allow for an efficient and reliable way for achieving reliable communications between STAs as suggested by Hashemi (para. 0007).
Regarding Claim 4, Ozawa teaches “The electronic apparatus according to claim 2, wherein the plurality of operation modes include a third operation mode having lower power consumption than the first operation mode and higher power consumption than the second operation mode, 
	Ozawa provides a second power saving mode (third operation mode) that has higher power consumption than a first power saving mode (para. 0010) but less than a third mode that has higher power consumption than the second power saving mode (para. 0079).
Ozawa does not explicitly teach “and the processing unit executes third scan processing in which the first limitation is placed on the first scan processing and in which the second limitation and the third limitation are not placed, when the operation mode is the third operation mode, and executes the second scan processing in which two or more limitations of the first limitation, the second limitation, and the third limitation are placed on the first scan processing, 35SE-US215136 when the operation mode is the second operation mode.”
However, in an analogous art in route discovery, Hashemi teaches “and the processing unit executes third scan processing in which the first limitation is placed on the first scan processing and in which the second limitation and the third limitation are not placed, when the operation mode is the third operation mode, and executes the second scan processing in which two or more limitations of the first limitation, the second limitation, and the third limitation are placed on the first scan processing, 35SE-US215136 when the operation mode is the second operation mode.”
While Ozawa does provide different operation modes to detect APs, Ozawa does not explicitly describe specific conditions for each operation of scan processing. Hashemi discloses a method for STA to operate either in an active or passive scanning mode (operation modes and scan processing) that are differentiated by conditions such as looking for a specific SSID, a list of SSIDS, or all discovered SSIDS (two or more limitations) and can have these specific conditions fulfilled in either an active or passive scanning mode (para. 0142).
It would be a prima facie case of obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ozawa with the teachings of Hashemi in order to provide a printer with routing capabilities to access points based on specific conditions set upon the search capability. Doing so would allow for an efficient and reliable way for achieving reliable communications between STAs as suggested by Hashemi (para. 0007).
[AltContent: textbox (Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ozawa in view of Moriya and in further view of Iwasaki (U.S. Pub. No. 20200245245, hereinafter Iwasaki).)]
Regarding Claim 5, Iwasaki teaches “The electronic apparatus according to claim 1, wherein the processing unit executes the second scan processing, when the operation mode is the second operation mode and a reception intensity of a beacon signal from the access point that is connected is equal to or lower than a predetermined threshold, or the beacon signal is not received.”
Iwasaki provides a printer (electronic apparatus) equipped with a processing part (FIG. 2.) capable of entering a power saving mode (second operation mode) and performs a search (second scan processing) for power saving SSID when predetermined processing is performed (equal to or lower than a predetermine threshold) and based on this, not send a beacon signal from another device (access point) and reduce power consumption (para. 0115).
It would be a prima facie case of obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ozawa with the teachings of Iwasaki in order to provide a printer capable of operating in a power saving mode to intercept a beacon signal. Doing so would allow for an improvement in reducing power consumption as suggested by Iwasaki (para. 0115).
[AltContent: textbox (Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ozawa in view of Moriya and in further view of Aoki (U.S. Pub. No. 20180034707, hereinafter Aoki).)]
Regarding Claim 6, Aoki teaches “The electronic apparatus according to claim 1, wherein the processing unit shifts to the first operation mode and executes the first scan processing, when the operation mode is the second operation mode and a change in communication setting is carried out in response to a user instruction.”
Aoki provides a method for a STA-AP (electronic apparatus) to perform a search for an access point in a STA mode (first operation mode) based on user input and/or settings (para. 0045-0047, Fig. 4.) from an AP mode and stops the AP mode (second operation mode) (para. 0045).
It would be a prima facie case of obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ozawa with the teachings of Aoki in order to provide a system that can shift operation modes based on user input. Doing so can achieve lower manufacturing costs for these communication apparatuses and provide an overall better user experience as suggested by Aoki (para. 0030).
[AltContent: textbox (Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ozawa in view of Moriya and in further view of Tsuji (U.S. Pub. No. 20210100045, hereinafter Tsuji).)]
Regarding Claim 7, Tsuji teaches “The electronic apparatus according to claim 1, wherein the processing unit shifts to the first operation mode and executes the first scan processing, when the access point that is a connection target is not found by the second scan processing.”
Tsuji provides a state for a printer (first operation mode) to perform a search instruction (executes the first scan processing) that provides the results of detected APs found in the search to establish a Wi-Fi connection with instead of a SoftAP mode (para. 0034). Tsuji provides an example where an AP is within an existing SSID but unable to connect due to a not detecting the specific SSID (para. 0095, Fig. 1.).
It would be a prima facie case of obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ozawa with the teachings of Tsuji in order to provide a system that can shift operation modes based on determining available access points. Doing so would allow for an improvement in user convenience with connection establishment as suggested by Tsuji (para. 0111).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Pub. No. 20210377724, Kawaura provides a wireless communication dealing with connecting to APs in conjunction with connection history or SSID lists.
U.S. Pub. No. 20200073602, Ueno provides an electronic device with a power saving mode that determines a list of SSIDS by scanning.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER NGUYEN whose telephone number is (571)272-1173. The examiner can normally be reached 7:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER NGUYEN/Examiner, Art Unit 2415                                                                                                                                                                                         
/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415